Title: Thomas Jefferson to James Madison, 15 April 1817
From: Jefferson, Thomas
To: Madison, James


          
            Dear Sir
            Monticello
Apr. 15. 17.
          
          I sincerely congratulate you on your release from incessant labors, corroding anxieties, active enemies & interested friends, & on your return to your books & farm, to tranquility & independance. a day of these is worth ages of the former. but all this you know. yours of the 10th was delivered to me yesterday. mine of the 13th had been sent off the moment it was written. we are made happy by mrs Madison’s proposing to join you in the visit. I wish you could come a day or two before our meeting that we might have time to talk over the measures we ought to take. the first day of the spring & fall terms of our circuit court is what the law has appointed for our semi-annual meetings. we did not think of that when we appointed the 2d day. the 1st being the day of our County as well as District court, there will be a great  collection of people, and so far one end of our meeting would be better promoted. and I have no doubt the other gentlemen will be at court, in which case, if you are here, it will be a legal meeting notwithstanding our appointing another day. I hope therefore you will be with us. I set out for Bedford tomorrow morning and shall be back here  the 29th. all join me in affectionate respects to mrs Madison and yourself.
          Th: Jefferson
        